 Case 5:18-cv-00369-CJC-ADS Document 58 Filed 11/28/18 Page 1 of 32 Page ID #:358
                                                                           ~1~ _, t

 1 ' Joaquin andres acosta                                           ~1t~ NOY 28 PM 3~ 34
 2    Po sox 2gs9                                                  ~Li ~ ~ ! `; i~;~~ ~{CT CURT
                                                                    C ~NTRI;t DlST. OF CAItF.
                                                                             R iWE I~~
 3 1 Big Bear Lake, California
                                                                   ~v
4
 5
6                                 United States District Court
 7                                   Santa Ana, California
 8    Joaquin Andres Acosta, my heirs,          5:18-cv-00369 CJC(ADS)
9     successors, assigns and agents
      v.
10,                                             Claimants Courtesy Notice re
                                                Civil Minutes -General dated 7/23/2018,
11    United States of America;
                                                1 1/14/2018, Amended Civil Minutes
12
      U.S. Forestry San Bernardino National     dated 11/14/2018, Civil Minutes -General
13    Forest;                                   dated 11/15/2018 and Amended Civil
                                                Minutes -General, dated 11/15/2018;
14    United States Attorney General;
                                                Certificate of Service.
15
      United States Deputy General Anwar        Date: 12/12/2018
16~   Kahn, and his domestic partner/spouse;
                                                Time: 10:00 a.m.
17    Mark R. Snyder, and his domestic          Judge/Magistrate: Autumn D. Spaeth.
      partner/spouse;
18                                              Room:6B.
      Eileen M. Decker, and her domestic
19    partner/spouse;

20    Joseph B. Widman, -and his domestic
      partner/spouse;
21    Deveree Kopp, and her domestic
22    partner/spouse;

23    unknown men/women, and each of
      their assumed/~resumed betrothed spouse
24    and or domestic partners who assisted
      the above identified individuals;
25    etc; etc; etc.
26
27
28                                         Page -1-
 Case 5:18-cv-00369-CJC-ADS Document 58 Filed 11/28/18 Page 2 of 32 Page ID #:359




 1   PLEASE TAKE NOTICE that Joaquin andres acosta hereby declares each of the Civil
 2 Minutes -General dated 4/09/2018, 4/18/2018, 5/02/2018, 7/23/2018, 11/14/2018,
 3    Amended Civil Minutes dated 11/14/2018, 11/15/2018 have no force or affect because
 4    they are not"Court orders" because each fails to contain the required elements which
 5    are (1)judicial Officer's signature, and, (2)the Seal of the Court affixed thereon.
 6
      PLEASE TAKE FURTHER NOTICE that there have been no orders at all from
 7
      the court pertaining to any motions filed since the beginning of the cases, though
 8
      many contain the     words: "IT IS SO ORDERED", "ORDER", "ORDERED",
 9
     "DENIED",DENIED WITHOUT PREJUDICE","SHALL","IS SET".
10
1 1 '~, PLEASE TAKE FURTHER NOTICE these words are nullities when placed, used in
12    sentences in said Civil Minutes -General, and have no force or affect, as they've all
13 ~, failed to contain a judicial Officer's "signature and seal of the court."
14
     I PLEASE TAKE FURTHER NOTICE that Claimants shall not give any response
15
      to any further Civil Minutes -General, that purport to be an official order of the
16
     I court.
17
18 PLEASE TAKE FURTHER NOTICE that should Claimant receive any further Civil
19    Minutes -General containing or using any of these words: "IT IS SO ORDERED",
20 "ORDER","ORDEkED","DENIED", DENIED WITHOUT PREJUDICE","SHALL",
21 "IS SET", they shall be held for naught.
22
      PLEASE TAKE FURTHER NOTICE that should any Judicial Officer/Magistrate, or
23
      his/her successor(s), agents) or assigns) attempt to menace me or my heirs,
24
      successors, assigns and agents into complying with or attempt to exercise power by
25
      giving some sort of feigned power, said Judicial Officer assents and consents and
26
      agrees to pay Claimants the minimum sum of Five Thousand Dollars in money of
27
      account in advance, when compelled by said Judicial Officer to respond in writing
28
                                            Page -2-
Case 5:18-cv-00369-CJC-ADS Document 58 Filed 11/28/18 Page 3 of 32 Page ID #:360




 1 ~ within any deadline the said Judicial Officer may require, said document being no
 2 larger than Ten pages length.
 3
     PLEASE TAKE FURTHER NOTICE that should any said directive written response
4
     exceed the Ten pages described above, then said Judicial Officer, or his/her
 5
     successor(s), agents) or assigns) assents, consents and agrees to pay One thousand
6
     dollars money of account for each labor hour expended on said project(s), such as
 7
     moneys expended for research, writing assistance when necessary, investigation, paper,
 8
     ink, electricity, additional research assistants, etc..
9
10 PLEASE TAKE FURTHER NOTICE that the California Constitution(1849),Article VI,
1 1 ', Section 13 provides:
12
            c£ Article VI,Section 13: Tribunals for conciliation maybe established, with such
13          powers and duties as may be prescribed by law; but such tribunals shall have
14          no powers to render judgment to be obligatory on the parties, except
15         (when) they voluntarily submit their matters in difference, and agree to abide
            the judgment, or assent thereto in the presence of such tribunal, in such cases
16          as shall be prescribed by law.
17
     PLEASE TAKE FURTHER NOTICE that any order given by the Court that I do
18
     not consent to will be wholly ignored, whether it contains or lacks any of the
19
     following: a signature of a judicial officer, and the seal of the court.
20
21   PLEASE TAKE FURTHER NOTICE that Full Faith and Credit:                          Article
22 IV, Section 1, of the Constitution for the united States of America, provides:
23
            Full faith and credit shall be given in each state to the public acts, records,
24          and judicial proceedings of every other state. And the Congress may by
25          general laws prescribe the manner in which such acts, records, and proceedings
26          shall be proved, and the effect thereof.

27 PLEASE TAKE FURTHER NOTICE that since there are no "Official Orders"
28
                                               Page -3-
 Case 5:18-cv-00369-CJC-ADS Document 58 Filed 11/28/18 Page 4 of 32 Page ID #:361




 1 'I pertaining to continuing the Defendants motion for continuance (7/23/2018); and,there
 2 are no Official order granting or denying my Motions for Entries of Defaults,
 3   Motions to Publish Summonses, Motions of Prohibitions, etc.
 4
     PLEASE TAKE FURTHER NOTICE that since there are no "signed or sealed
 5
     orders" by a Judicial Officer, therefore, any said motions are moot due to the
 6
     motions to dismiss having passed any of their purported hearing dates..
 7
 8 PLEASE TAKE FURTHER NOTICE that pursuant L.R. 7-11, there are no signed
 9 or sealed orders" granting any extension of time. Therefore, all the continuances are
10 inadequate and can not be relied on, as there are "official ruling" granting or denying
11   said motions. Therefore, the Motions to Dismiss is invalid, as the Notice requirement
12 being FATAL.
13
     PLEASE TAKE FURTHER NOTICE that since there was a substitutions of
14
     Magistrate/Judge, and Mr. Park failed to serve a declaration setting forth the material facts
15
     and circumstances as to each prior motion, ...any failure to comply with the foregoing
16
     requirements shall be the basis for setting aside any order made. cf. L.R. 7-17.
17
18 PLEASE TAKE FURTHER NOTICE that I am under no obligation to perform any
19 service for the Court, judicial officer/magistrate or any party that has defaulted. The
20 parties are in default in spite of the Court clerk and judicial officer's obligations
21   to enter said defaults.
22
     This      day of November, in the Year of Our Lord, Two-thousand Eighteen.
23
24                                                                 ._
25                                                        q m      res acosta.
26
27
28
                                              Page -4-
 Case 5:18-cv-00369-CJC-ADS Document 58 Filed 11/28/18 Page 5 of 32 Page ID #:362




 1     Joaquin andres acosta
                                                                    ~~I~ ld0~ 2B P~ 3~ 33
 2 PO BOX 2889
                                                                    CE1tT~ l.t GI ~T. ~f C,•.L~F.
 3     Big Bear Lake, California                                            R {VEr~51D€

 4                                                                 ev                 ---

 5
6                                   United States District Court
 7                         411 West Fourth Street, Santa Ana, California
 8      Joaquin Andres Acosta, my heirs,              5:18-cv-00369 CJC(ADS)
 9      successors, assigns and agents
10      v.                                            Claimants Courtesy Response re
11
12      United States of America;
                                                      OPPOSITION TO DEFENDANT UNITED
13 ~                                                  STATES, U.S. FORESTRY                   SAN
        U.S. Forestry San Bernardino National
14      Forest;
                                                     BERNARDINO NATIONAL FOREST,
15      United States Attorney General;
                                                      MARK R. SNYDER and DEVEREE
16      United States Deputy General Anwar            KOPP'S      MOTION       TO     DISMISS;
17      Kahn, and his domestic partner/spouse;
                                                      DECLARATION; Certificate of Service.
18      Mark R. Snyder, and his domestic
        partner/spouse;
19      Eileen M. Decker, and her domestic            Date: 12/12/2018
20      partner/spouse;
                                                      Time: 10:00 a.m.
21      Joseph B. Widman, and his domestic
        partner/spouse;                               Judge/Magistrate: Autumn D. Spaeth.
22      Deveree Kopp, and her domestic                Room: 6B.
23      partner/spouse;

24      unknown men/women, and each of their
        assumed/presumed betrothed spouse and
25      or domestic partners who assisted the
        above identified individuals;
26      etc; etc; etc.
27
28
                                                 Page -1-
Case 5:18-cv-00369-CJC-ADS Document 58 Filed 11/28/18 Page 6 of 32 Page ID #:363




 1                                  TABLE OF CONTENTS

2    I.     INTRODUCTION................................ ...................... 1

3
     II.    CLAIMS AND DEFENSES AGAINST DISMISSALS OF ACTIONS........... 1
4
                  Breach of Contract....................................... .......... 5
5
                  Failure to Comply with Notice Requirements............................ 7
6                 Filing Notice without complying with Procedure were
7                       "Strategic Decisions," they were not Inadvertence, Mistake
                         or Surprise. .................................... .............8
8
            Re Meet and Confer......................................... ..............9
9

10          RE MOTIONS TO DISMISS................................. ............ 13
     III.
11
                  U.S. Attorney's Defective Ascertainment of the Present Matters............. 13
12                Defenses to the Motions to Dismiss the §1983 Actions. ................... 16
                  No Extensions of Time Were Granted.. . . .............................. 17
13
                  No Signed and Sealed Orders of the Court Exist.. ........................ 17
14
                  Claimants Made Numerous Requests for Entries of Defaults but Ignored. ..... 17
15                Authorities Pertaining to Pretrial......................... . ............ 18
                  Claimants Invoked Federal Question Jurisdiction......................... 19
16

17
     IV.    CONCLUSIONS. .................................. ....................20
18

19   V.     RELIEF..... . .................. ........................... ............21

20

21

22

23

24

25

26

27

28                                           Page -2-
Case 5:18-cv-00369-CJC-ADS Document 58 Filed 11/28/18 Page 7 of 32 Page ID #:364




                                      TABLE OF AUTHORITIES
                                            STATE CASES
     164 Cal. 532,[129 P. 981]. .................................................... 4, 7
     177 Cal.App.4th 585.................... ....................................... 4
     Galleria Plus, Incorporated., v. Hanmi Bank, 179 Cal.App. 4th 101 Ca1.Rptr. 3d (2009).... 6, 7
     Galleria Plus, Incorporated v. Hanmi Bank, 179 Ca1.App.4th 535, 101 Cal. Rptr. 3d (Cal. App.,
4      2009). .............................. ........... ........................... 4

5                                        FEDERAL CASES

6   Abbot Labs. v. Gardiner, 387 U.S. 136, 87 S.Ct. 1507, 18 L.Ed. 2d 681 (1967)............. 17
    Alexander v. Sandoval, 532 U.S. 275, 121 S.Ct. 1511 (2001)... ........................ 17
 7 Arreola Rand v. Rowland, 113 F.3d 1520 (9th Cir. 1997).......................... 7, 8, 15
    Bowen v. Michigan Academy of Family Physicians,476 U.S. 667, 106 S.Ct. 2133(1986).... 17
 8 COA,9th Cir. 1998.......................................................... 8, 15
    Califano v. Sanders, 430 U.S. 99, 97 S.Ct. 980, 51 L.Ed. 2d 192(1977). ................ 17
 9 Feldberg v. Quechee Lakes Corporation., 463 F. 3d (2nd Cir. 2006).. ..................... 9
    Gaskin v. Pennsylvania, 231 F.R.D. 195 (E.D. Pa. 2005). ..... ......................... 9
10 Merrell Dow Pharms., Incorporated v. Thompson,478 U.S. 804, 106 S.Ct. 3229,92 L. Ed. 2nd
      (19s6).................................................................... 16
1 1 Monroe v. Pape, 365 U.S. 167 (1961), rev'd on other grounds, Monell v. Department of Social
       Servs.,436 U.S.658(1978)........................... ........................ 15
12 Moore v. Indiana, 999 F.2d 1125 (7th Cir. 1993).. .................................... 9
    NCUA v. First National Bank and Trust Co., 522 U.S. 479, 118 S.Ct. 927(1998)........... 17
13 Patsy v. Board of Regents, 457 U.S. 496(1982). .................................... 15
    Quern v. Jordan, 440 U.S. 332(1979). ................................. . .......... 15
14 Riley v. Northwestern Bell Tel. Company, 1 F.3d 725. ............................. 7,9
    Slaughter v. Southern Talc Company,919 F.2d 304(5th Cir. 1990). ..................... 7
15 Snellman v. Ricoh Company 836 F.2d 528 (fed. Cir. 1987). ............................ 9
    United States v. Adler's Creamery, Inc.(C.C.A.2d, 1939) 107 F.(2d) 987................. 15
16
                                         STATE STATUTES
17
    Cal. Rules of Court, rule 3.1110(b)(1).. ..................... ..................... 5, 7
18 Constitutions..................................... ............................ 10

19                                      FEDERAL STATUTES
     36 C.F.R. 261.1(d)............................................. 356 ]2, 15, 17, 18
20   Fed.R.Civ.P.7~b)~1)~C)................................. ....................... 9
     28 U.S.C.§2675........................................ ................... 12,24
21   42 U.S.C. § 1983....................... .................... 12, 13, 14, 15, 18, 19, 21,
                                                                     ----- 24,26
22   93 Stat. 1284. ......................................... ...................... 12
     1 10 Stat.3853.. .............................................................. 12
23   62 Stat.932.......................................... ........................ 14
     68 Stat. 1241................................................................. 15
24   71 Stat.637................................................... ............... 1.5
     93 Stat. l284.. ............................................................... l5
25   36 U.S.C.261.1(d). ............................................. .... .......... 15
     5 U.S.C.§702.................................................. .............. 17
26   5 U.S.C. §702 (right of review). ......................................... ........ 17
     36 C.F.R.261.9....................................................... ........ 18
27   28 U.S.C.2680(h)............................................................. 24

28

                                               Page -3-
Case 5:18-cv-00369-CJC-ADS Document 58 Filed 11/28/18 Page 8 of 32 Page ID #:365




 1   NOW COMES Joaquin andres acosta, giving no consent to dismiss our §1983
2 claims, and providing grounds for an order denying with prejudice Respondents the
3    UNITED STATES, the U.S. FORESTRY SERVICE SAN BERNARDINO NATIONAL
4 FOREST, MARK R. SNYDER and DEVEREE KOPP'S MOTIONS TO DISMISS .
5
6 PLEASE TAKE NOTICE that Joaquin andres acosta hereby does not consent to the
7    motions to dismiss, and takes exception thereto, giving certain grounds in opposition
8    thereto, as stated in my Courtesy Notice, and below.
9                                     I. INTRODUCTION
10
     A. These actions arose from (1) an unlawful arrest, (2) seizure of my person and
11
     property without the benefit of a warrant- no exigent circumstances, (3) malicious
12
     prosecution, (4) trial without a jury-though demanded, and many other unlawful
13
     actions/crimes committed against me as identified in my claims by the United States
14
     I of America, U.S. Forestry San Bernardino National Forest, Mark R. Snyder, and
15
     Deveree Kopp, United States Deputy Attorney Anwar Khan, Eileen M. Decker, and
16
     Joseph B. Widman. The matter commenced in August 2015, in the Big Bear
17
      Mountain area where I was performing my individual/community duty of performing
18
     fire suppression activities with my own equipment that I owned/still own, and was
19
     closest to the scent, which, under Federal Regulations, I was not liable criminally or
20
     civilly. cf. 36 C.F.R. 261.1(d).
21
22
     B. I was acquitted by Magistrate/Judge Sheri Pym, of all the criminal charges in
23
     January 2017. It is my understanding that when Mark R. Snyder, Deveree Kopp,
24
     Eileen Decker and Joseph B. Widman were sued in the personal/individual capacities,
25
     that they were personally/individually responsible for obtaining their own counsels, and
26
     for paying for said counsel, as they individually, jointly and severally were responsible
27
     for falsely charging me, arresting me, holding me over for nearly two years after
28
                                             Page -4-
Case 5:18-cv-00369-CJC-ADS Document 58 Filed 11/28/18 Page 9 of 32 Page ID #:366




 1   arraignment, and after I had identified the regulation 36 C.F.R. 2611(d) which only
2    applies to federal personnel, not the people whom the public servants work for, and
3    had advised each of them of at the time of the arraignment. Each of these
4 Respondents were apprised of the law at that time, yet individually and in concert
5    with each other continued the false malicious prosecution case against me, knowing
6 that I was expressly exempt under the regulation. From the commencement of these
7 numerous acts, they are liable to me in their personal/individual, joint and several
8    capacities for wrongfully depriving me of the exercise of my liberties, as I have
9    identified in my claims.
10
11   C. It is   my further understanding that each         of the Respondents may be

12 represented by the United States when sued in their personal/individual capacities,
13   only when they apply to the Attorney General or his delegate who may authorize
14   said representation. On information and belief, I believe that SNYDER and KOPP
15   have not received approval by the Attorney General or his delegate, and, there is
16   no proof that such approval was given; and, I have not seen, or been
17   presented with any evidence from Mr. Park that he was given authorization to
18   represent SNYDER and KOPP. My requirement for said documentary evidence and
19   approval despite of my numerous requests to see said proofs, have gone wholly
20 ignored by PARK.
21
     IL CLAIMS ANI) DEFENSES AGAINST DISMISSALS OF THE ACTIONSI
22
23
24         'California Pretrial Practice and Forms. §14:64 Contents of Notices. The notice of
     a motion, other than for a new trial, must state: When the hearing will be held (court,
25   date, and time); The grounds upon which it will be made; and The papers, if any, upon
26   which it is to be bases.[CCP §1010; CRC 3.1110] If the document fails to specify when
     the motion will be made, it is fatally defective. Galleria Plus, Inc. v. Hanmi Bank, 179
27   Cal.App.4th 535, 101 Cal. Rptr. 3d 803 (Cal. App., 2009). "...a notice of a motion "must
28   state when ... it will be made." The availability of sanctions under section 128.7 in

                                             Page -5-
Case 5:18-cv-00369-CJC-ADS Document 58 Filed 11/28/18 Page 10 of 32 Page ID #:367




 1                                  BREACH OF CONTRACT
 2 A. Respondents breached the "quid pro quo contracts" they had with Claimant.
 3   These "quid pro quo contracts" i.e., are the Oaths of Office each of the federal
 4 employees had with Claimant to protect me and my property. Each of the
 5   Respondents failed to protect me and my property commencing August 2015
 6   through the end of the Trial, which was January 2017.
 7
 8 B. Each of the Respondents, knew that from the time of the Arrest, and at
 9   Arraignment, that pursuant 36 C.F.R. 261.1(d), I was expressly exempt from
10 prosecution, as I was performing "fire suppression", but kept and ramped up their
11   witch hunt against me, wasting tens of thousands of dollars, and nearly a year and
12 a half of investigations, depositions, interrogations, court filings, telephone, travel
13
14 connection with undisputed facts is a question of law subject to de novo review.(Li v.
                                                                    591 [99 Ca1.Rptr.3d 334].)...
15 Majestic Industrial Hills LLC(2009) 177 Ca1.App.4th 585,
   "Respondent's purported notice, served April 25, 2008, indicated the motion would be
16 heard "on AAA at BBB." The document failed to specify when the motion would be
    made, rendering it fatally defective.(See Bohn v. Bohn(1913) 164 Cal. 532, 536 [129 P.
17
    981][applying § 1010 to find a document entitled "motion" which failed to specify a time
18 for hearing fatally defective]; Cal. Rules of Court, rule 3.1110 (b)(1); 6 Witkin, Cal.
   Procedure (5th ed. 2008)Proceedings Without Trial, § 9, pp. 433-434.) The document's
19
    statement that a sanctions motion could be filed "on and after May 23, 2008" did not
20 provide notice of the 21-day period or serve the remedial purpose of section 128.7's
    notice provisions." [See §§14.26, 14.52, for other opening page requirements. §14.49
21
    Notice of Motion. A notice of motion must state in the opening paragraph the nature of
22 the order being sought and the grounds for issuance of the order. CRC 3.1110(b) date of
   filing of the action; and trial date, if set. 14:60 Notice of Hearing Written notice of a
23
    motion must be given. CCP 1005 lists a number of motions for which written notice is
24 required and then provides that written notice is also required for any other proceeding in
    which notice is required and no other time or method is prescribed by law or by court or
25 judge.[CCP §1005(a)(13); See Carabini v. Superior Court, 26 CA4th 239, 243, 31 CR 2d
26 520 (1994).... CCP 1010 states that notices must be in writing. The general rule is that
    notice of motion must be given whenever the order sought may affect the rights of an
27 adverse party. Miller v. Foremost Motors, Inc., 16 CA4th 1271, 1276, 20 CR2d 274
28 (2001).
                                              Page -6-
Case 5:18-cv-00369-CJC-ADS Document 58 Filed 11/28/18 Page 11 of 32 Page ID #:368




 1     expenses, and the filing of the bogus criminal complaint.
2 C. Respondents United States, the United States Attorney General, the U.S. Forest
 3 Service San Bernardino National Forest, Mark R. Snyder, and Deveree Kopp violated
 4 36 C.F.R. 261.1(d), when they falsely acosted, arrested, and held me for nearly Two
 5     years, until trial.
6
 7                 FAILURE TO COMPLY WITH NOTICE REQUIREMENTS
 8 ~ D. CALIFORNIA CODE OF CIVIL PROCEDURE §1010 PROVIDES:
 9           "Notices must be in writing, and the notice of a motion, other than for a
             new trial, must state when (it is to be heard), and the rounds upon which it
10           will be made,and the papers, if any, upon which it is to be based. If any
             such paper has not previously been served upon the party to be notified
11 !         and was not filed b him, a copy of such paper must accompany the
             notice...". Amen e y Stats. 1935, Ch. 722.)(emphasis mme."
12
       E. CALIFORNIA RULES OF COURT,RULE 3.1110 PROVIDES:
13
             "Contents of the Notice must state (1) when the hearing will be held (court
14           date, and time),(2) the grounds upon which it will be made, (3) the papers,
             if any upon which it is to be based."
15
       F. CALIFORNIA PRETRIAL PRACTICE AND FORMS §4:64: CONTENTS OF
16     NOTICES:
17            The notice of a motion, other than for a new trial, must state: When the
              hearing will be held (court date, and time); The grounds upon which it will be
18            made; and The papers, if any, upon which it is to be based. cf. C.C.P. ,1010;
              C.R.C. 3.1110]
19
20 ~ PLEASE TAKE FURTHER NOTICE that the Notice filed on June 19, 2018 failed
21     to comply with C.C.P. §1010, and C.R.C. Rule 3.1110.
22
23 PLEASE TAKE FURTHER NOTICE that the Notice where it was supposed to
24 indicate when the motion would be heard. The identified Notice stated:
25
                                 Hearing Date/Time
26
                                [Under Submission].
27
28
                                             Page -7-
Case 5:18-cv-00369-CJC-ADS Document 58 Filed 11/28/18 Page 12 of 32 Page ID #:369




 1   PLEASE TAKE FURTHER NOTICE that since the respondents purported Notice
 2 failed to "include the `hearing date, and time' "fails and is wholly inadequate and
 3   fatally defective, according respectively, cf. Galleria Plus, Inc., v. Hanmi Bank, 179
4 Ca1.App. 4th 535, 101 Ca1.Rptr. 3d 803 (2009); cf. Li v. Majestic Industrial Hills LLC
 5 (2009), 177 Cal.App 4th 585, 591, 99 Ca1.Rptr.3d 334.
6
           cf. Galleria Plus, Inc. v. Hanmi Bank, 179 Ca1.App. 4th 535, 101 Cal.Rptr.
 7         3d 803, 2009 Ca1.App. LEXIS 1856 (Ca1.Ap~., 2009): If the document fails to
           specify when the motion will be made, rt is fatally defective.
 8         cf. Li v. MaJ'estic Industrial Hills LLC (2009)177 Ca1.App.4th 585, 591, 99
           Ca1.Rptr.3d 334. ...a notice of a motion "must state when ... it will be made....".
 9         Further, failure to comply with technical form as well as failure to state with
           particularity grounds of motion will lead to dismissal of motion.
10
           "Respondent's purported notice, served Apri125, 2008, indicated the motion would
11         be heard "on AAA at BBB." The document failed to specify when the motion would
           be made,rendering it fatally defective.(See Bohn v. Bohn(1913) 164 Cal. 532, 536
12         [129 P. 981][apply~ng § 1010 to find a document entitled "motion" which failed to
           specify a time for hearing fatally defective]; Cal. Rules of Court, rule 3.1110 (b)(1);
13         6 Witkin,Cal.Procedure(5th ed. 2008)Proceedings Without Trial,§ 9,pp.433-434.)
           The document's statement that a sanctions motion could be filed "on and after May
14         23, 2008" did not provide notice of the 21-day period or serve the remedial purpose
           of section 128.7's notice provisions."
15
16         [See §§14.26, 14.52, for other opening page requirements.
           §14.49 Notice of Motion
17
           A notice of motion must state in the opening paragraph the nature of the order being
18         sought and the grounds for issuance of the order.
19         CRC 3.1110(b) date of filing of the action; and trial date, if set.
20         cf. Riley v. NorthwesteYn Bell Tel. Co., 1 F.3d 725, 726-727 (8th Cir. 1993).
           Further, the parported Notice given by moving party was insufficient. cf. Arreola
21         Rand v. Rowland, 113 F.3d 1520, 1522-24(9th Cir. 1997).
22     FILING NOTICE WITHOUT COMPLYING WITH PROCEDURE WAS A
      STRATE IC DECISION -NOT INADVERTENCE,MISTAKE,OR SURPRISE
23
24 ~ PLEASE TAKE FURTHER NOTICE that the Notice and Motions to Dismiss were
25 ~ submitted in "bad faith" for failure to give fair Notice.
26
27 PLEASE TAKE FURTHER NOTICE that We do not believe said filing without
28
                                              Page -8-
Case 5:18-cv-00369-CJC-ADS Document 58 Filed 11/28/18 Page 13 of 32 Page ID #:370




  1      including a date and time for the motion to be heard was not done inadvertently, by
 2       mistake, but was a "Strategic Decision" not to place the date and time on the
 3       motion. It was not excusable neglect. cf. Slaughter v. Southern Talc Co., 919 F.2d
 4 304(5th Cir. 1990):
 5
              "affidavits that not filed by deadline properly rejected because they were the
 6            result of strategic decision by the party, not excusable neglect."
 7
         G. Re MEET and CONFER
 8
 9
        PLEASE TAKE FURTHER NOTICE that no MEET and CONFER happened.
10'
         Though the Assistant United States Attorney called, there was no meaningful
11
         conversation about the contents, reasons for the motion to dismiss, nor was there any
12
         proposed talks in mitigation.
13
14 ~.
     H. FAILURE TO PROVIDE ACTUAL NOTICE THAT COMPLIES WITH
15 ' PROCEDURE and CALIFORNIA RULES OF OURT.
16
        PLEASE TAKE FURTHER NOTICE that though I did receive the purported
17'
         Notice of the pending Motion, Written Notice was still required, and does not excuse
1g ~
         the moving party from the requirements of giving written notice as required by
19
         statute. cf. Rutter Group: California Pretrial Practice and Forms, 14.62. cf. (Fair
20 '~
         Notice is a requirement) Rand v. Rowland, 154 F. 3d 952 - COA, 9th Cir. 1998. cf.
21
         Weissenberger's Federal Civil Procedure Litigation Manual.
22
23
        PLEASE TAKE FURTHER NOTICE that the defective Notice given by moving
24
         party was insufficient" under Arreola Rand v. Rowland, 113 F.3d 1520, 1522-24
25
        (9th Cir. 1997)
26
27 I. CALIFORNIA PRETRIAL PRACTICE and FORMS 14.62, PROVIDES:
28
                                               Page -9-
Case 5:18-cv-00369-CJC-ADS Document 58 Filed 11/28/18 Page 14 of 32 Page ID #:371




 1          Actual Notice -Written Notice Still Required.
2
     PLEASE TAKE FURTHER NOTICE that "The fact that an opposing party has
3
     actual knowledge of a pending court proceeding does not excuse the moving party
4
     from the requirement of giving the written notice required by statute." cf. County of
5
     Santa Clara v. Perry, 18 C4th 435, 442, 75 CR2d 738 (1998); When a motion does
6
     not give adequate notice of the grounds relied on, a court will usually summarily deny the
7
      motion Feldberg v. Quechee Lakes Corp., 463 F. 3d 195, 197 (2nd Cir. 2006); Failure to
8
     comply with technical form as well as failure to state with particularity grounds of motion
9
      will lead to dismissal of motion. Riley v. Northwestern Bell Tel. Co., 1 F.3d 725, 726-727
10
     (8th Cir. 1993);
11
12
     PLEASE TAKE FURTHER NOTICE that `Every motion must also specify the relief
13
     sought." See Fed. R. Civ. P. 7(b)(1)(C); Moore v. Indiana, 999 F.2d 1125, 1131 (7th Cir.
14
      1993) (Plaintiff's cursory motion failed to convey plaintiffs intention to ad 13 new
15
      defendants and change nature of claim); Snellman v. Ricoh Co. 836 F.2d 528,532(fed. Cir.
16
      1987). The relief requested should be tailored to the facts of the motion and should not be
17
      stated too broadly, or the movant will risk denial of the motion. Furthermore, the papers
18
      submitted in support of the motion mustjustify the relief See Gaskin v. Pennsylvania, 231
19
     F.R.D. 195 n.l (E.D. Pa. 2005)(denying motin to intervene that failed to state type of
20
      intervention sought or grounds for motion and did not provide proposed pleading). Moore's
21
     Federal Practice 3d ed.)
22
23
     PLEASE TAKE FURTHER NOTICE that the Motions to Dismiss falsely claim that
24
      Claimant must first exhaust administrative remedies under the Federal Tort Claims Act
25
      before filing §1983 actions.
26
27
     ~ PLEASE TAKE FURTHER NOTICE the AUSA has totally misapprehended and
28
                                              Page -10-
Case 5:18-cv-00369-CJC-ADS Document 58 Filed 11/28/18 Page 15 of 32 Page ID #:372




 1   misrepresented that §1983 Claims must first have exhausted administrative remedies under
 2 the FTCA. Congress never intended that those making §1983 claims must first exhaust
 3 FTCA remedies before filing. Here, the AUSA stepped outside of his jurisdiction, and
4 ~ presented a frivolous motion.
 5
 6 PLEASE TAKE FURTHER NOTICE that the ASSISTANT UNITED STATES
 7 ATTORNEY, the requested relief is to dismiss the claims based on erroneous
 8   misrepresentation, misapprehension or assumption that Claimant must first complete
 9 administrative exhaustion requirement under the FTCA, prior to filing §1983 actions, is
10 contrary to what Congress intended. There is no FTCA requirements prior to filing this
11   action. Therefore, he missed the point and actually failed to give proper Notice and failed
12 to assert the grounds for dismissal of my Claims. Therefore, the Notice is fatally defective.
13
14 PLEASE TAKE FURTHER NOTICE that California law requires proper Notice with
15 ~ a date and time for the proposed hearing.
16
17 PLEASE TAKE FURTHER NOTICE that each of the Respondents failed to
18 comply with California law, Rules of Court, Local Rules, and Procedures designed
19 to protect the non-moving party from any mis-feasance, malfeasance and non-
20 feasances by a moving party.
21
22 J. CIVIL PROCEDURE BEFORE TRIAL (RUTTER GROUP CALIFORNIA
   PRACTICE GUIDE)(2014)6:10. PURPOSE OF DEFAULT PROCEDURES.
23
24 PLEASE TAKE FURTHER NOTICE that default proceedings protect diligent
25   parties from delay and uncertainty caused by unresponsive parties, such as UNITED
26 STATES, U.S. FORESTRY SAN BERNARDINO NATIONAL FOREST, UNITED
27 ~ STATES ATTORNEY GENERAL, MARK R. SNYDER and DEVEREE KOPP. A
28
                                             Page -11-
Case 5:18-cv-00369-CJC-ADS Document 58 Filed 11/28/18 Page 16 of 32 Page ID #:373




 1   default ensures that litigants who are vigorously pursuing their cases are not hindered
 2 by those who are not in an environment of limited judicial resources. cf. Swaim v.
 3 Moltan Co. (7th Cir. 1996) 73 Fad 711, 716 (internal quotes omitted); cf. Boland v.
4    Yoccabel Const. Co., Inc. (D DC 2013 293 FRD 13, 17, default protects diligent party
 5 from interminable delay and continued uncertainty as to his rights.
 6
 7 PLEASE TAKE FURTHER NOTICE that clearly there was and remains a duty to
 8   include all the laws, rules, procedures on Notices, for the Court to have jurisdiction
 9 over the proposed matter.
10
11   PLEASE TAKE FURTHER NOTICE that in these instances, the foregoing laws,
12 rules, local rules and procedure were entirely skipped.
13
14 PLEASE TAKE FURTHER NOTICE that the Notice of Motion and Motion, the
15   Memorandum, the Declaration and all incidental papers must be stricken with
16 prejudice. The federal and state appellate courts remain firm in their decisions
17 regarding failure to give proper Notice...that a failure to include a date and time for
18   a hearing is FATAL to the motion, and are summarily denied.
19
20 PLEASE TAKE FURTHER NOTICE that the Notice of Motion and Motion,
21   Memorandum, the Declaration and all incidental papers must be stricken with
22 prejudice.
23
24 PLEASE TAKE FURTHER NOTICE that if the motion is granted having a wholly
25   inadequate and fatally defective Notice, We will be irreparably harmed.
26
27
28
                                           Page -12-
Case 5:18-cv-00369-CJC-ADS Document 58 Filed 11/28/18 Page 17 of 32 Page ID #:374




 1                             III. RE MOTIONS TO DISMISS
2
               Re: The United States Attorney's Defective Ascertainment of the
 3
              Present Matters does not allow for ignoring the law, and allowing
4
                      the granting dismissals based on erroneous grounds
5
6
     PLEASE TAKE FURTHER NOTICE that Respondents, the United States, the United
7
     States Attorney General, the U.S. Forest Service San Bernardino National Forest,
8
     Mark R. Snyder and Deveree Kopp's motion to dismiss are fatally flawed and
9
     inadequate, as they purport to claim that Claimants must file claims under the Federal
10
     Tort Claims Act("FTCA"),that Claimant must comply with administrative exhaustion
11
     before filing suit in the District Court, that Claimant must purportedly comply with
12
     28 U.S.C. §2675...therefore implying that the Court purportedly lacks jurisdiction, that
13
     42 U.S.C. §1983 claims are not applicable to the Respondents identified.
14
15
     PLEASE TAKE FURTHER NOTICE that the positions taken by Mr. Park, along
16
     with those persons he purports to represent, his positions are totally inapposite and
17
     contrary to §1983 Claims, along with their misapprehensions of what the law
18
     actually allows for.
19
20
     PLEASE TAKE FURTHER NOTICE that 42 U.S.C. 1983 PROVIDES:
21
22         Every person who, under color of any statute, ordinance, regulation,
           custom, or usage, of any State or Territory or the District of Columbia,
23         subjects, or causes to be subjected, any citizen of the United States or
           other person within the jurisdiction thereof to the deprivation of any
24         rights, privileges, or immunities secured by the Constitution and laws, shall
           be liable to the party injured in an action at law, suit in equity, or other
25         proper proceeding for redress, except that in any action brought against a
           judicial officer for an act or omission taken in such officer's judicial capacity,
26         injunctive relief shall not be granted unless a declaratory decree was violated or
           declaratory relief was unavailable. For the purposes of this section, any Act of
27         Congress applicable exclusively to the District of Columbia shall be considered
           to be a statute of the District of Columbia. (R.S. § 1979; Pub. L. 96-170, §
28
                                            Page-13-
Case 5:18-cv-00369-CJC-ADS Document 58 Filed 11/28/18 Page 18 of 32 Page ID #:375




 1         1, Dec. 29, 1979, 93 Stat. 1284; Pub. L. 104-317, title III, § 309(c), Oct. 19,
           1996, 110 Stat. 3853.) Notes. Effective Date of 1979 Amendment. Amendment
 2         by Pub. L. 96-170 applicable with respect to any deprivation of rights,
           privileges, or immunities secured by the Constitution and laws occurring after
 3         Dec. 29, 1979, see section 3 of Pub. L. 96-170, set out as a note under
           section 1343 of Title 28, Judiciary and Judicial Procedure.
 4
 5 PLEASE TAKE FURTHER NOTICE that the United States Government purports to
 6 act under the ORGANIC ACT OF 1871, which was an incorporation of the person of
 7 the de jure government, which since 1871, The United States since 1871 has Acted as
 8   a corporation, and cannot assert immunity as it is a person identified under §1983
 9 Statute.
10
1 1 ~ PLEASE TAKE FURTHER NOTICE that §1983 has the term "persons". The term
12 "person" mean persons employed in a Corporate Capacity, under the incorporated
13   United States.
14
15 PLEASE TAKE FURTHER NOTICE that the term "person" includes the
16 ~ Respondents identified in the lawsuits that are sued in their personal/individual, non-
17   government capacities.
18
19 PLEASE TAKE FURTHER NOTICE that the UNITED STATES, the UNITED
20 STATES ATTORNEY GENERAL is and at all times is responsible to maintain
21   control of Assistant United States Attorneys, and other Employees of the United
22 States, when they perform their duties and obligations to the People ofthe United States.
23   Clearly, he failed to maintain, check into this matter, and allowed a malicious
24   prosecution to happen to me, depriving me of my life, liberties, until Acquittal. Through
25   his failures to perform correctly means that he failed in his obligations, thus,
26 breaching his public duties and now liable for his failures to correct these employees.
27 Section 1983 applies to the Office. He elected to exceed his obligations. The
28
                                            Page -14-
Case 5:18-cv-00369-CJC-ADS Document 58 Filed 11/28/18 Page 19 of 32 Page ID #:376




 1   ATTORNEY GENERAL failed to prevent the MALICIOUS PROSECUTION case that
 2   was wrongfully commenced in 2015 by iJNITED STATES employees, that were
 3   under his control and supervision.
4
 5   PLEASE TAKE FURTHER NOTICE that the UNITED STATES ATTORNEY
6    GENERAL still Acts in Aiding said United States employees, including the ASSISTANT
 7   UNITED STATES EMPLOYEES in depriving me of my rights to redress, as he has
8    continued to allow Mr. Park to wrongfully assert positions that are contrary to the §1983
9    Statute, which proffered misguided and misapprehensions about the law in his Motion
10 to Dismiss, which are Contrary to what Congress deemed appropriate concerning §1983
11   claims for redress.   The AG is required to correct errant government employees acts,
12 behaviors, and perform obligations to protect and serve, me, one of the People.
13
14 PLEASE TAKE FURTHER NOTICE that when each employee of the United States
15   breached their "quid pro quo" contract that had with me, meaning their Oaths of
16   Office, they actually Acted outside of their duties to protect me and my property,
17   leaving them clearly within the §1983 Statute. There are no immunities when they
18   exceeded their jurisdiction and deprive me of my liberties and Rights.
19
20 ~ PLEASE TAKE FURTHER NOTICE that the employees of the UNITED STATES
21   are citizens of the United States.
22
     28 U.S. CODE § 1343. CIVIL RIGHTS and ELECTIVE FRANCHISE,PROVIDES:
23
24        (a) The district courts shall have original jurisdiction of any civil action authorized
           bylaw to be commenced by any person:
25
          (1) To recover damages for injury to his person or property, or because of the
26         deprivation of any right or privilege of a citizen ofthe United States, by any act done
           in furtherance of any conspiracy mentioned in section 1985 of Title 42;
27
          (2)To recover damages from any person who fails to prevent or to aid in preventing
28
                                             Page -15-
Case 5:18-cv-00369-CJC-ADS Document 58 Filed 11/28/18 Page 20 of 32 Page ID #:377




            any wrongs mentioned in section 1985 of Title 42 which he had knowledge were
            about to occur and power to prevent;
2
           (3) To redress the deprivation, under color of any State law, statute, ordinance,
3           regulation, custom or usage, of any right, privilege or immunity secured by the
            Constitution ofthe United States or by any Act ofCongress providing for equal rights
4           of citizens or of all persons within the jurisdiction of the United States;
5          (4) To recover damages or to secure equitable or other relief under any Act of
            Congress providing for the protection of civil rights, including the right to vote.
6
           (b)For purposes of this section—
7
           (1)the District of Columbia shall be considered to be a State; and
           (2) any Act of Congress applicable exclusively to the District of Columbia shall be
9          considered to be a statute of the District of Columbia.(June 25, 1948, ch. 646,62
           Stat. 932; Sept. 3, 1954, ch. 1263, § 42,68 Stat. 1241; Pub. L. 85-315, part III, §
10          121, Sept. 9, 1957, 71 Stat. 637; Pub. L. 96-170, § 2, Dec. 29, 1979, 93 Stat.
            1284.)
11
12 PLEASE TAKE FURTHER NOTICE that this Court has jurisdiction over employees of
13   the United States, when they violated §1983,and maliciously prosecuted me,knowing I was
14   exempt under 36 U.S.C. 261.1(d), when they deprived me of my rights.
15
               DEFENSES TO MOTIONS TO DISMISS THE X1983 ACTIONS
16
17 PLEASE TAKE FURTHER NOTICE that pursuant the Federal Practice Manual, sections
18   3.4.A., Exhaustion of remedies is not required for 1983 actions.
19
            cf. Patsy v. Bd. of Regents, 457 U.S. 496, 501-02 (1982) (exhaustion of state
20          remedies not required under § 1983); Quern v. Jordan,440 U.S. 332,341-42(1979);
21          cf. Monroe v. Pape, 365 U.S. 167, 170-71 (1961)(§ 1983 provides federal remedy
            independent of state law remedies and is available even when state official acted in
22          violation of state law), rev'd on other grounds, Monell v. Dept of Soc. Servs., 436
            U.S. 658 (1978).
23
            cf. Fair Notice is requirement. Rand v. Rowland, 154 F. 3d 952 - COA, 9th Cir.
24          1998. Notice given by moving party was insufficient under Arreola Rand v. Rowland,
            1 13 F.3d 1520, 1522-24(9th Cir. 1997)
25
26 PLEASE TAKE FURTHER NOTICE that the Notice and motion to dismiss were
27   submitted in bad faith for failure to give fair notice.
28
                                               Page -16-
Case 5:18-cv-00369-CJC-ADS Document 58 Filed 11/28/18 Page 21 of 32 Page ID #:378




 1                     NO EXTENSIONS OF TIME WERE GRANTED
 2
     PLEASE TAKE FURTHER NOTICE that "An extension of time by the court or the
 3
     service of preliminary motions of any kind will prolong that period even further. In many
 4
     cases this merely represents unnecessary delay. cf. United States v. Adler's Creamery, Inc.
 5
     (C.C.A.2d, 1939) 107 F.(2d) 987.
 6
 7          THERE ARE NO SIGNED AND SEALED ORDERS OF THE COURT
 8
     PLEASE TAKE FURTHER NOTICE that there are no "signed and sealed" orders
 9
     granting any extensions of time.
10
11
     ~ PLEASE TAKE FURTHER NOTICE that when the words "IT IS ORDERED,"
12
     "ORDER," "IT IS SO ORDERED," appear in papers identified as CIVIL MINUTES -
13
     GENERAL,it is not an order under any law,rule of the United States. Said paper has no
14
     force or affect to any man/woman or person, regardless of whether there was
15
      visitations, appearances or attendance by the parties at motion hearings.
16
17 PLEASE TAKE FURTHER NOTICE that since there have been no "signed and
18   sealed" orders, no extensions of time ever occurred for these Respondents. Therefore,
19 each have defaulted by the Judicial Officers) so proffering, and therefore, was proper
20 exercise of jurisdiction which properly assisting me. To now say that these
21   Respondents were granted extensions, would be denial of my rights, and failure to
22 provide honest government services, and would exceed any judicial officers duties.
23
24 ~ CLAIMANTS MADE NUMEROUS REQUESTS FOR DEFAULT BUT IGNORED
25
26 PLEASE TAKE FURTHER NOTICE that F.R.Civ. P. Rule 5(a)(2): (2)If a Party
27 Fails to Appear. No service is required on a party who is in default for failing to
28
                                             Page -17-
Case 5:18-cv-00369-CJC-ADS Document 58 Filed 11/28/18 Page 22 of 32 Page ID #:379




     appear. But a pleading that asserts a new claim for relief against such a party must
2 be served on that party under Rule 4.
3
                       AUTHORITIES PERTAINING TO PRETRIAL
4
5 PLEASE TAKE FURTHER NOTICE that Moore's AnsweYGuide: Federal Pretrial
6    Civil Litigation, 2017 Ed. §1.05(2). Statutes Expressly Creating Federal Question Causes
7 of Action §1.06(a) Federal Law Creates Cause of Action.


9          If the claim for relief is created by federal law, the "arising under" test is satisfied.
           cf. Merrell Dow Pharms., Inc. v. Thompson,478 U.S. 804, 808, 106 S.Ct. 3229, 92
10         L. Ed. 2nd 650 (1986) (vast majority of cases brought under general question
           jurisdiction of federal courts are those m which federal law creates cause of Action.
11
           Moore's Federal Practice Guide(3d ed.) §103.31.
12
           Federal Litigation Guide ¶ 1.32[2].
13
14         [3] Bringing Claims under Administrative Acts and Regulations.
15
           A plaintiff's claim may invoke federal question jurisdiction if the plaintiff is
16         adversely affected by federal agency action m violation of the law. See 5 U.S.C.
           §702; see also Abbot Labs. v. Gardiner, 387 U.S. 136, 140, 87 S.Ct. 1507, 18 L.Ed.
17         2d 681 (1967)(judicial review offinal agency action by an aggrieved person will not
           be cut off unless there is persuasive reason to believe that such was the purpose of
18         Congress).
19         Federal question jurisdiction applies to the acts and regulations of administrative
           agencies unless Congress has specifically exempted them from judicial review. See
20         Califano v. Sanders,430 U.S. 99,97 S.Ct. 980, 51 L.Ed. 2d 192(1977). Alexander
           v. Sandoval, 532 U.S. 275, 284-289, 121 S.Ct. 1511 (2001)(if Congress intends a
21         statute to be enforced through a private cause of action, it also intends the
           authoritative interpretation of the statute to be so enforced as well).
22
           There is a strong presumption that Congress intended judicial review of
23         administrative actions unless a contrary intent is clear from the statute or legislative
           history. See Bowen v. Michigan Academy ofFamily Physicians,476 U.S. 667,670,
24         106 S.Ct. 2133(1986)~udicialreview ofa final agency action by an aggrieved person
           will not be cut off un ess there is persuasive reason to believe that such was the
25         purpose of Congress). However, if a federal statute does not create a private
           right of action, a party aggrieved by a federal agency's acts may pursue its
26         remedies under the Administrative Procedure Act, if both federal question
           jurisdiction and prudential standing exist. See NCUA v. First National Bank &
27         Trust Co., 522 U.S. 479,488, 118 S.Ct. 927(1998)(interpreting §10(a) of the APA
           to impose a prudential standing requirement in addition to the requirement that a
28
                                              Page -18-
Case 5:18-cv-00369-CJC-ADS Document 58 Filed 11/28/18 Page 23 of 32 Page ID #:380




 1          plaintiff have suffered a sufficient injury-in-fact).
 2          Moore's Federal Practice (3d ed.) §103.32[3]
 3          Federal Litigation Guide ¶ 1.32[2]
            Bender's Federal Practice Forms, Form No. 8:3
 4          5 U.S.C. §702(right of review)
 5
 6 PLEASE TAKE FURTHER NOTICE that A plaintiff's claim may invoke federal
 7   questionjurisdiction ifthe plaintiffis adversely affected by federal agency action in violation
 8   of the law. See 5 U.S.C. §702.
 9
10 PLEASE TAKE FURTHER NOTICE that We have by filing the instant action, invoked
11   federal question jurisdiction because I was adversely affected by the U.S. Forest Service
12 personnel, when they falsely arrested and charged me for purported violations of law that i
13   was expressly exempt from. They violated 36 C.F.R. 261.1(d).
14
15 PLEASE TAKE FURTHER NOTICE that Congress intended §1983 to be enforced
16   through a private cause of action, when: Every person who, under color of any statute,
17 ordinance, regulation, custom, or usage, of any State or Territory or the District of
18   Columbia, subjects, or causes to be subjected, any citizen of the United States or
19 other person within the jurisdiction thereof to the deprivation of any rights, privileges,
20 or immunities secured by the Constitution and laws, shall be liable to the party injured
21   in an action at law, suit in equity, or other proper proceeding for redress,
22
23 PLEASE TAKE FURTHER NOTICE that the U.S. FOREST SERVICE employees
24   wrongfully charged me with 36 C.F.R. 261.9 violations. They knew I was exempt under
25   §261.1(d). Through wrongful misapplication/misapprehension of the law, and by
26   custom, and wrongful usage of the statute, they wrongfully subjected and caused me
27 (being within the alleged jurisdiction of the U.S. FOREST SERVICE) numerous
28
                                               Page -19-
Case 5:18-cv-00369-CJC-ADS Document 58 Filed 11/28/18 Page 24 of 32 Page ID #:381




 1   deprivations of my rights, privileges of the immunity secured under 36 C.F.R. 261.1(d)
2     which was applicable because I was performing "fire suppression". Each are liable to me
3 for the injuries they caused me, whether at law, suit in equity or other proceeding, as
4 established under §1983.
5
6 PLEASE         TAKE FURTHER           NOTICE that Congress intended the authoritative
7 ~ interpretation of the §1983 statute as written to be so enforced.
8
9                                     IV. CONCLUSIONS
10
     PLEASE TAKE FURTHER NOTICE that the Notice of Motion failed to comply
11
      with C.C.P. X1010.
12
13
     PLEASE TAKE FURTHER NOTICE that the Notice of Motion did not have the
14
      required "date and time" for the hearing on the face of the Notice, or anywhere
15
      else.
16
17
     PLEASE TAKE FURTHER NOTICE that the Notice of Motion did not comply
18
      with C.R.C. Rule 3.1110, supra cf. California Pretrial Practice and Forms X4:64:
19
      Contents of Notices:
20
21
     PLEASE TAKE FLTRTHER NOTICE that the California Rules of Court requires the
22
     Notice of Motion to contain(1) when the hearing will be held (court date, and time),
23
     (2) the grounds upon which it will be made, (3) the papers, if any upon which it is
24
      to be based." cf. Rutter GYoup, California PYetYial Practice and Forms, 14.62.
25
26
     PLEASE TAKE FURTHER NOTICE that the Notice of Motion failed to contain
27
     "when the hearing will be held, the grounds upon which it will be made, and papers
28
                                            Page -20-
Case 5:18-cv-00369-CJC-ADS Document 58 Filed 11/28/18 Page 25 of 32 Page ID #:382




 1   upon which it is to be based. cf. Rutter Group, California Pretrial Practice and
 2 Forms, 14.62.
 3
4 PLEASE TAKE FURTHER NOTICE that at least Eight times I have requested
 5   entries of defaults.
6
 7 PLEASE TAKE FURTHER NOTICE that No defaults were ever entered, though
 8   pursuant F.R.Civ. P., Rule SS(a) requires defaults to be entered when requested.
9
10 PLEASE TAKE FURTHER NOTICE that additionally, the Notice is fatally
11   defective and inadequate because the assertions that FTCA required exhaustion of
12 adminsitrative remedies prior to filing a §1983 action, is totally misapprehended, moot
13   and misrepresentation ofwhat Congress intended §1983 to be. Therefore,said notice did not
14 comply with Notice requirements.
15
                                           V. RELIEF
16
17 PLEASE TAKE FURTHER NOTICE I require the following Relief:
18
           Deny the respondents Motions to Dismiss with prejudice.
19
           Enter   the defaults of United States, United States Attorney General, U.S.
20
           Forest Service San Bernardino National Forest, Mark. R. Snyder and Deveree
21
           Kopp.
22
23
     This ~D day of November, in the Year of Our Lord, Two-thousand eighteen.
24
25
26
                                                    j quin a dres acosta
27
28
                                            Page -21-
Case 5:18-cv-00369-CJC-ADS Document 58 Filed 11/28/18 Page 26 of 32 Page ID #:383




 1                            Declaration of Joaquin Andres Acosta
 2               in support of No-Consent and Opposition to Motion to Strike
 3
     I, me, Joaquin Andres Acosta, hereby declare as follows:
 4
     1. I am the Claimant in this matter.
 5
   2. This declaration is based on my own research, information and personal/first hand
 6 knowledge of the matters set forth herein.
 7 3. I am competent to testify.
 8 4. I am over the age of eighteen years.
 9 5. If called to testify to these matters, I will.
10 6. I am mentally sound, and of good judgment.
11 7. The current suit was and is based on 42 United States Code,section 1983-Civil action for
12 deprivation of rights.
13   8. Each of the respondents/defendants were served in the actions except Anwar Kahn.
14 '~ 9. As of the Sixth day of May, said day was the last date for Eileen Decker to answer the
                                     lawsuit.
15 ' complaint or defend against the
16   10. As ofthe Sixth day of May,2018, Eileen Decker failed to answer or defend against the
17   lawsuit.

18   1 1. I filed a request for entry of default on the Ninth day of May,2018.
19
     12. The clerk ofthe court on the Eleventh day of may failed and refused to enter said default
20   giving the implausible excuse: The clerk cannot enter the requested relief as Order
21   Approving Ex Pane Application For an Extension of Time To File Answer Or Motion was
22   granted by Magistrate/Judge Karen L. Stevenson until June 19, 2018 to answer, move or
     otherwise respond to Plaintiffs complaint.
23
24   13. Eileen Decker was not part ofthe Ex Parte Motion for An Extension oftime. Therefore,
     said denial was a denial of my substantial right to enter default against Decker, and an
25   Obstruction of Justice was committed by the clerk.
26
   14. Shortly after the rejection by the clerk,I called and spoke with the clerk. She looked up
27 the case, after I pointed out that the Ex parte order did not include Decker. She said theres
28
                                                Page -1-
Case 5:18-cv-00369-CJC-ADS Document 58 Filed 11/28/18 Page 27 of 32 Page ID #:384




 1 nothing I can do. I did my best to motivate her to do her job, but said motivational
 2 suggestions did not pass the barrier of her brain.
 3
   15. On 6/19/2018 a purported NOTICE OF MOTION AND MOTION TO DISMISS
 4 CASE was filed by Assistant United States Attorney, Richard Park.
 5
 6     16. After receiving the purported NOTICE OF MOTION AND MOTION, the
 7     DECLARATION 1N SUPPORT, A PROPOSED ORDER AND PROOF OF SERVICE I
       examined and read the Caption page for the DATE AND TIME OF HEARING,but it was
 8     absent. I performed some research on the matter, and discovered that procedure, rules of
 9     Court and Local Rules required complete compliance with all set forth thereunder. I also
l0 i   found state and federal cases and authorities which mentioned that any Notice ofMotion that
       does not contain a date and time, and other things such as a judges name, place of hearing,
11     when the action was filed, and trial date were fatally defective, as each ofthe items ifknown
12     are always required to be on the face of the pleading itself. All of these were absent.
13
14      17. On Thursday, June 26,2018,I called the Clerks office to see if any hearing date was set.
        Clerk said there are no dates reserved for the motion to dismiss.
15
                                                     hearing for the Motion to Dismiss.
16~ 18. There are no dates on pacer.gov confirming a
17      19. In compliance with the federal and state meet and confer requirements, I complied by
18      calling the Assistant United States Attorney, Richard Parks Office on July 3,2018 and July
19     9,2018 to discuss my Motion to Strike. When he did not answer on or after July 3rd, I left
        a voice mail regarding my wish to discuss my filing a Motion to Strike and Entry ofDefaults
20     (and withdrawing his motion to dismiss). Since placing the call, he and no other person from
21      his Office has returned my call.
22
                                              Park:
23 20. True Copies of Letters sent to Richard
24
25            Joaquin Andres Acosta
              PO Box 2889
26            Big Bear Lake, California

27            Richard M.Park
28            c/o United States Attorneys Office

                                                 Page -2-
Case 5:18-cv-00369-CJC-ADS Document 58 Filed 11/28/18 Page 28 of 32 Page ID #:385




 1       300 N. Los Angeles Street
         Los Angeles, California 90012
2                                                                              June 12, 2018
 3       Re: Joaquin Andres Acosta v. United States Incorporated, Case No. CV 18-369 CJC
        (KS)
4
 5       Dear Mr. Park This letter requires you to produce the delegation of Authority from
6        the United States Attorney General or his delegate to represent DEVEREE KOPP,
 7       MARK R.SNYDER,and anyone else that you allegedly represent. Though you have
 8       asserted you have authority, and never presented the delegation letter specifically for
9        KOPP and SNYDER,it is our assertion that no delegation ofauthority letter exists for
10       you to represent them in their individual capacities, nor anyone else involved as
11       respondents/defendants.     Please provide a certified copy of the delegations of
12       authority, or send a copy sent to me within 72 hours. Your failure to provide said
13       proof within 72 hours will be deemed and admission by you that no delegation of
14       authorities exists to represent KOPP,SNYDER or any other respondents/defendants
15       in this matter.
16
17                                                         BY     /~~~
                                                                   n   osta.
18
        "Joaquin Andres Acosta
19      PO Box 2889 Big Bear Lake,
        California
20
         Richard M.Park
21       c/o United States Attorneys Office
         300 N. Los Angeles Street
22       Los Angeles, California 90012
                                                                               June 12, 2018
23
        Re: Joaquin Andres Acosta v. United States Incorporated, Case No. CV 18-369 CJC
24
                                                                                         (KS)
25
26
         Dear Mr. Park Please be advised that this does not constitute a meet and confer,
27
         and the rules require meet and confers be in person or by telephone at least five
28
                                            Page -3-
Case 5:18-cv-00369-CJC-ADS Document 58 Filed 11/28/18 Page 29 of 32 Page ID #:386




 1         days prior to the last date for filing.
2
 3         Further, your assertions stated in your June 12, 2018 letter, that my Section 1983
4          claims are dependent on sections 28 U.S.C. 2680(h), and 28 U.S.C. 2675 to be valid,
 5         are wholly inadequate and insufficient, as 1983 claims are to be construed broadly,
6          and need to administrative process prior to filing suit. Since this is not a suit based
 7         on fraud, the heightened pleading standard identified in Ashcroft v. Iqbal and Bell
 8         Atlantic v. Twombly equally fail, as the law Fed. R. Civ. Procedure, Rule 8 requires
9          only the following (a)(1)a short and plain statement of the grounds for the courts
10         jurisdiction; (2)a short and plain statement of the claim showing that the pleader is
11         entitled to relief;and,(3)a demand for the relief sought, which may include reliefin
12         the alternative or different types ofretie£ All these have been complied with. Please
13         wrap your head around these cases: Monroe v. Pape, Monell v. Department of Social
14         Services, and Bivens v. Six Unknown Named Agents. As these are U.S. Supreme
15         Court cases, any motions to dismiss based on your letter would be reversed.
16         Additionally, Qualified immunity is the general rule for individuals such as police
17         officers and other officials unless they violate clearly established Constitutional rights
18         or act in a grossly unreasonable fashion. Actions taken with deliberate indifference
19         may impose liability See: Farmer v. Brennan, 1994.
20
21         Clearly the persons did act in an unreasonable fashion.
22
23   Heres a Brief Section 1983 Litigation Checklist
24         1. Has there been a violation of a Constitutional or statutorily protected right?
25                A: YES.
26         2. Is the actor a person that is subject to Section 1983?
27                A: YES.
28
                                               Page -4-
Case 5:18-cv-00369-CJC-ADS Document 58 Filed 11/28/18 Page 30 of 32 Page ID #:387




 1           3. Did this person act under color of law or local governmental custom or practice?
 2                  A: YES.
 3          4. Are the actions complained ofconnected to the deprivation ofrights in a reasonably
 4           foreseeable manner(proximate causation)?
 5                  A: YES.
 6           5. Are there defenses to liability such as immunity, lack of standing to sue, or a lack
 7           of ripeness?
 8                  A: NO.
 9           6.Is a monetaryjudgment collectable from a governmental entity or,in the case of an
10           individual defendant, personal assets or personal insurance policies?
11                  A: YES.
12                                                      By.        ~d
                                                                 n y costa.
13
                                   —End of Demands and Letters
14
15    21. There are no "signed and sealed orders," relating to or granting any motions for
16 extensions of time.
17
     ~ 22. There are no answers to the claims by any respondent.
18
19 ~ 23. I have requested over eight times that the Clerk enter defaults.
20
      24. The Clerk has failed, refused and neglected to enter defaults required under F.R.Civ. P.,
21
      Rule 55(a).
22
23 25. The Respondents, the United States, the United States Attorney General, the U.S.
24 Forestry Service San Bernardino National Forest, Mark R. Snyder, Deveree Kopp failed to
25    properly comply with Notice requirements that, e.g., there be a date and time scheduled,
26 name ofjudge, place of hearing, trial date (if any set), the basis for the motion, and proper
27    service. The Notice lacking the elements decribed above, according to Authorities, laws,
28
                                                Page -5-
Case 5:18-cv-00369-CJC-ADS Document 58 Filed 11/28/18 Page 31 of 32 Page ID #:388




 1   procedure, rules of Court and Appellate decisions, identify it as being FATALLY
 2 DEFECTIVE and inadequate.
 3
     26. The Respondents grounds for their motions to dismiss have presented and asserted
 4
     fatally defective and misapprhensions and misrepresentations ofthe §1983 statute allows
 5
     for. Instead, they wrongly asserted that prior to any §1983 claims being filed, they must
 6
     first comply with some sort of"exhaustion of administrative remedies" required under the
 7
     Federal Tort Claims Act.      The §1983 statute does not require any "exhuastion of
 8
     administrative remedies" under the FTCA, nor does the §1983 statute require compliance
 9
     with any other statute or code before initiating any §1983 action.
10
11   27. Based on our own research, information provided by authorities that can not be
12 challenged, We believe that the Notices of Motions are fatally defective for failure to state
13   a date and time for hearing, and the motions themselves are fatally defective on the
14   basis that they fail to provide any reasonable grounds that would be adequate for
15 I dismissals.
16
17 28. The AG, AUSA, and respondents do not have a right to ignore any laws, statutes,
18   procedures, and appellate court decisions, but are required to comply with them and the
19   mandates and prohibitions under the federal and state constitutions, which they took oaths
20   to support and defend, which primary purpose was to protect us, the people and our
21   properties.
22
23   29. Therefore, based on the Courtesy Notices to the Court/Judicial Officer/Magistrate,
24   and our numerous grounds for entries of defaults, and denials of their motions to dismiss
25   the actions, We believe there are grounds for entries of defaults of the above identified
26 respondents, and denials of their several motions to dismiss with prejudice.
27
28
                                              Page -6-
Case 5:18-cv-00369-CJC-ADS Document 58 Filed 11/28/18 Page 32 of 32 Page ID #:389




 1    If the motion to dismiss is granted, We will be irreparably harmed.
 2
 3    Certified (under penalty of perjury) this ~U day of November, A.D. in the Year of Our
 4    Lord, two thousand eighteen.
 5
 6                                                                           ~~            ~~
                                                         ~o in       res acosta, or my ears,
 7                                                       successor ,assigns and/or agents.
 8
                                          Certificate of Service
 9
10 I: man (Joaquin andres acosta) certify that:
11
             Joaquin andres acosta: Courtesy Notice re Civil Minutes -General (various dates);
12           Courtesy Notice re Opposition and Non Consent to Motions to Dismiss;
13           Declaration of Joaquin Andres Acosta in Support of Opposition to Respondents
14           Motions to Dismiss; Certificate of Service,

15    have been deposited with the Court clerk, whom will perform scanning and send said electronically
16    via NEF/ECF to the following, the day of scanning or filing, according to clerks judgment:

17
      *richard.park@usdoj.gov
18
      *=Each of the above parties have consented to NEF/Electronic Service, pursuant Santa Ana
19
     I Court's L.R. 5-3.2.3
20
21    Additionally, courtesy paper copies may be sent by U.S. Certified Mail, if requested by

22 richard.park@usdoj.gov
23
24    This~ day of November, A.D. in the Year of Our Lord, Two thousand Eighteen.
25
26
27                                                                 an (Joaquin andres acosta).
28
                                                  Page -7-
